Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Newly submitted claims 6-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: First set of claims is directed to monitoring cell culture where the newly added claims are directed to growing steps of cells prior monitoring and creating proliferation curves that requires a complete separate search within a different subgroup of the CPC. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6-12 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kuninori (US 20160025612 A1) in view of Cahan (US 20170166855 A1).
an imaging element that acquires images of the inside of a culture container in which cells are cultured, the imaging element acquiring the images over time; ( Fig. 5, graph corresponding the image of cultured cells  over time) 
a computer configured to: 

statistically analyze the quantitatively analyzed data (Fig. 8, calculate the volume of a cell cluster)
a display that displays statistical analysis results in the culture container within a plurality of subculture periods obtained by the computer in a manner allowing comparison of the statistical analysis results (e.g. Fig. 8, output the number of cells or the like in cluster container)
Kuninori does not teach an incubator inside which an imaging sensor, a transmitter, and a culture container are disposed, cells being cultured in the culture container; and a processor disposed outside the incubator; wherein the imaging sensor is inside and  the transmitter transmits the acquired images to outside the incubator, and the [[a]] processor is configured to: receive the transmitted images;
However, in the same field of endeavor Cahan teaches an incubator inside which an imaging sensor, a transmitter, and a culture container are disposed, cells being cultured in the culture container; and a processor disposed outside the incubator; wherein the imaging sensor is inside and  the transmitter transmits the acquired images to outside the incubator, and the [[a]] processor is configured to: receive the transmitted images; (e.g. In some embodiments of the invention the cell culture is grown in an enclosure such as an incubator.  In such embodiments, all the components of the apparatus can be entirely outside the incubator (for example, the IR sensor can detect IR from the cell culture through a window or other IR transparent surface of the incubator), or some components can be inside the incubator and some outside.  For example, in an embodiment the computer, control unit, and 
power source can be outside the incubator and the transmitter, IR sensor, and amplifier are inside the incubator., see para 36). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have the imaging sensor inside the incubator as taught by Cahan for the cell counting currently taught by Kuninori. One skilled in the art would have been . 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over claim 1 further in view of Nam (US 20120295348 A1).

With respect to claim 2, although Kuninori and Cahan teach cell counting method, Kuninori does not explicitly teach the cell observation system according to Claim 1, wherein the display displays a proliferation curve of the cells within each of the plurality of subculture periods. However, in the same field of endeavor Nam teaches wherein the display displays a proliferation curve of the cells within each of the plurality of subculture periods (e.g. para 130). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to substitute the propitiation rate observation technique taught by Nam for the cell counting currently taught in combinatino by Kuninori and Cahan. One skilled in the art would have been motivated to modify the teaching combination of Kuninori and Cahan in this manner in order to ensure a more accurate observation of cell growth. 

Nam teaches {Claim 3} The cell observation system according to Claim 2, wherein the display superimposes and displays the61 proliferation curve of each of the plurality of subculture periods (e.g. para 130 and 144) 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over claim 1 further in view of Nam (US 20030115640 A1) further in view of Hirai (US 20030134269 A1).

Although in combination Kuninori, Cahan and Stomp teach the cell observation system according to Claim 2, neither of cited arts explicitly teach wherein the computer compares the proliferation curve of 

Hirari teaches {Claim 5} The cell observation system according to Claim 1, wherein the computer evaluates quality of the cells on the basis of a proliferation rate of the cells in the plurality of subculture periods (e.g. Rate of growth,  proliferation, quality,  para 71-75)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN K KHOLDEBARIN whose telephone number is (571)272-2859.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IMAN K KHOLDEBARIN/Primary Examiner, Art Unit 2669